Filed 6/27/22 P. v. Jaimes-Mendoza CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A163059
 v.
 JUAN GABRIEL JAIMES-                                                   (Solano County
 MENDOZA,                                                               Super. Ct. No. FCR276110)
             Defendant and Appellant.

         This appeal comes back to us after we reversed and remanded for
further consideration a defendant’s suitability for conditional release from a
state hospital to which he had been committed.
         In 2012, defendant Juan Gabriel Jaimes-Mendoza was found not guilty
by reason of insanity of killing his wife and committed to Napa State Hospital
(NSH). In 2018, NSH recommended conditional outpatient treatment for
defendant as provided under Penal Code section 1600, et seq.1 Following a
three-day evidentiary hearing in Solano Superior Court in January 2019, the
trial court denied defendant’s request for outpatient status, and defendant
appealed.
         To obtain court approval for outpatient status, it was defendant’s
burden to demonstrate he was either “[1] no longer mentally ill or [2] no

         1   Further undesignated statutory references are to the Penal Code.

                                                               1
longer dangerous.” (People v. McDonough (2011) 196 Cal.App.4th 1472, 1475
(McDonough).) In denying defendant’s request, the trial court addressed the
first issue—whether defendant was no longer mentally ill. But it appeared
the court did not consider the second issue—whether defendant was no longer
dangerous. Therefore, in People v. Jaimes-Mendoza (Nov. 30, 2020, A156715)
[nonpub. opn.] (Jaimes-Mendoza I), we reversed and remanded the matter for
the trial court to determine, based on “the evidence already submitted and
any other relevant evidence offered by the parties,” whether defendant could
show that he was either no longer mentally ill or not dangerous under
supervised outpatient treatment.
      But circumstances have changed since defendant’s first appeal. At the
evidentiary hearing in January 2019, defendant’s treating psychiatrist at
NSH testified defendant was suitable for supervised treatment in the
community, two NSH psychologists assessed defendant’s risk of violence in
the community under the supervision of the conditional release program
(CONREP) as low, and the Solano County CONREP had determined that
defendant was an appropriate candidate for outpatient treatment.
      More recently, however, defendant tested positive for two controlled
substances in June 2019, CONREP has taken the position that defendant is
not ready for conditional outpatient treatment, NSH staff have assessed
defendant’s risk of violence in the community as moderate to high due to his
past history of severe violence and severe substance abuse, and NSH no
longer recommends conditional outpatient treatment for defendant.
      After our remand in Jaimes-Mendoza I, the trial court again denied
defendant outpatient status, this time expressly finding that defendant has
not shown that he is either no longer mentally ill or no longer dangerous. It




                                      2
is from this order, dated July 8, 2021, that defendant appeals. Finding that
the trial court did not abuse its discretion in making this ruling, we affirm.
             FACTUAL AND PROCEDURAL BACKGROUND
      We place the issue on appeal in context by starting with the January
2019 hearing that occasioned our remand in Jaimes-Mendoza I.
      January 2019 Hearing
      The evidence presented at the three-day hearing on defendant’s request
for outpatient status is described in detail in Jaimes-Mendoza I. (See
Jaimes-Mendoza I, supra.) In brief, there was uncontradicted testimony that
defendant had shown no signs or symptoms of mental illness since he had
been hospitalized, he had no incidents of aggression or other concerning
behavior since hospitalization, he participated in substance-use-disorder-
related meetings, he was willing to work with CONREP, and he had recently
been in contact with his family, who could provide him some emotional
support in the community. As we have mentioned, two NSH psychologists
(Peter Pretkel and John Steward) assessed defendant’s risk of violence in the
community under supervision as low, and in May 2018, the community
program director of Solano County CONREP determined defendant was
appropriate for outpatient treatment.
      But there was also testimony from Muhammad Tariq, defendant’s
treating psychiatrist at NSH, who diagnosed defendant with amphetamine-
induced psychotic disorder among other conditions, that there would be “a
risk again [presumably referring to risk of violence] if he does drugs.” There
was evidence that defendant tested positive for the drug Tramadol on one
occasion during his hospitalization, a prescription drug that had not been




                                        3
prescribed for him.2 Dr. Steward testified it was “very, very difficult to
predict violent behavior, future behavior” and the “best predictor of future
behavior is past behavior.” He testified that drug treatment is “so important
. . . that [patients] develop an awareness of their triggers and warning signs;
that they are committed to living drug-free lives; that they have insight. I
mean, these are the factors that really contribute to one being able to make
an educated assessment as to the likelihood or probability of them either
tending to be violent or not violent.”
      There was evidence defendant had dissociative amnesia and
depersonalization disorder, and Dr. Pretkel testified defendant “reported that
he can feel unreal in times of family stress or financial stress.” Pretkel
testified the “ability to handle stress” was a factor considered in assessing
risk of violence. Defendant did not remember killing his wife because of
dissociation, although he did acknowledge that he killed her. A psychologist
who evaluated defendant in 2011, Janice Nakagawa, testified defendant’s
diagnoses of dissociative amnesia and depersonalization disorder based on
his lack of memory of the offense would be cause for concern.3 Another
psychologist who evaluated defendant in 2011, Ricardo Winkel, testified his
impression then was that defendant “exercised very poor judgment based on
. . . a severely distorted perception of reality.”


      2 Dr. Pretkel testified one could get “kind of high” from Tramadol, but
he believed CONREP would provide frequent drug testing, which would
manage defendant’s risk in the community.
      3   Dr. Nakagawa testified, “In a dissociative state, one is not aware of
what’s happening. If the argument is that this individual was experiencing
. . . dissociative amnesia or dissociative episodes at the time of the instant
matter, in which that individual acted out in a very unpredictable violent
manner, there certainly is cause for concern that that potentially may happen
in the future; but who knows?”


                                          4
      New Evidence and Argument on Remand
      Since the January 2019 hearing, NSH has submitted semiannual
progress reports to the court dated February 20, 2020, August 24, 2020, and
March 1, 2021.4 In these three recent reports, NSH no longer recommended
conditional outpatient treatment for defendant.
      The February 2020 report stated that in June 2019, defendant tested
positive for Quetiapine and Neurontin, two medications he was not
prescribed. Each of the medications was prescribed to only one patient in the
unit, and those two patients were well known to defendant. Defendant
maintained that he did not take these medications. As a result of the positive
test, NSH transferred defendant from the discharge unit to a substance
abuse treatment unit. It was further reported that defendant lacked insight,
he did not wish to discuss the details of the offense, and he did not remember
killing his wife, although he did acknowledge that he killed her.
      The March 2021 report stated that in 2020, a CONREP representative
concluded defendant was “not COT ready,” meaning defendant was deemed
not ready for conditional outpatient treatment. The CONREP representative
said defendant needed to demonstrate psychiatric stability. It was also
reported that defendant had not completed the program in his substance
abuse treatment unit, and defendant told an NSH psychiatrist he was
interested in outpatient treatment, and he would try to finish the unit
program first.
      In June 2021, the parties submitted the matter to the trial court on the
three recent progress reports, and the court heard argument. Defense
counsel noted defendant had not had any incidents of violence in his nine


      4 A subsequent fourth progress report was submitted, but only these
three reports were considered by the trial court on remand.


                                       5
years in the hospital, he was not on any psychotropic medication, and he had
not had another substance abuse issue since June 2019. She argued
defendant demonstrated psychiatric stability, and there was no “specific
factor that can be pointed to” showing defendant was “a danger right now.”
The prosecutor relied on NSH’s assessment that defendant’s risk of violence
in the community was moderate to high and CONREP’s own determination
that defendant was not ready for outpatient treatment.
      Trial Court Ruling
      After considering witness testimony and its own notes from the
January 2019 hearing, the three new NSH progress reports, and counsels’
argument, the trial court denied defendant’s request for outpatient status.
      In stating its ruling, the court began by acknowledging evidence in
defendant’s favor—he had no incidents of aggression while hospitalized; he
was not on medication; NSH staff observed no psychotic symptoms; he was
polite, respectful and pleasant during interviews; and in 2018, both NSH and
CONREP had recommended he be released to an outpatient program.
      But, the court noted, both NSH and CONREP had since changed their
opinion on defendant’s readiness for outpatient status. The court cited
defendant’s two separate incidents of positive drug tests. The more recent
incident involved two different medications, and it could be inferred from the
circumstances that defendant obtained the medications from the two patients
who were prescribed them. Defendant had not yet completed the substance
abuse treatment program, and the court observed, “completing that
substance abuse treatment program is critical to minimize his risk of harm to
the community while under supervision. And I believe there is . . . testimony
of that in the 2019 hearing.”




                                      6
      The court also found defendant’s level of insight and the circumstances
of the underlying offense weighed against finding him not dangerous. The
court stated, “So according to the March 1st, 2021 report, [defendant] still
lacks some insight, doesn’t wish to discuss the details of his crime, doesn’t
recall killing his wife.” The court had presided at the preliminary hearing on
the underlying offense, and the court recounted, “it wasn’t just that he shot
and killed his wife on the day in question, but there was testimony” about
other disturbing incidents including defendant “locking his wife and children
up in a camper on the ranch a week or two before the crime.” The court
continued, “So there’s a little more to the risk analysis, in my view at least,
than just the fact that he shot and killed his wife.”
      The court concluded, “I just don’t see, as of today’s date and time, the
defendant has met his burden of showing by a preponderance of the evidence
that he’s either no longer legally insane, or . . . no longer a danger to the
community . . . .”
                                 DISCUSSION
A.    Legal Framework, Burden of Proof, and Standard of Review
      When a defendant is found not guilty by reason of insanity, the trial
court may order the defendant committed to a state hospital or other
appropriate facility unless it appears the sanity of the defendant has been
fully restored. (§ 1026, subd. (a); People v. Cross (2005) 127 Cal.App.4th 63,
72 (Cross).) A defendant so committed to a state hospital may be released in
one of three ways: “(1) upon restoration of sanity pursuant to the provisions
of section 1026.2, (2) upon expiration of the maximum term of commitment
under section 1026.5 [citation], or (3) upon approval of outpatient status
pursuant to the provisions of section 1600 et seq. (§ 1026.1.)” (People v.
Sword (1994) 29 Cal.App.4th 614, 620 (Sword).)



                                         7
      Under the third procedure (which was invoked in this case and thus
was our framework for analysis in Jaimes-Mendoza I), a defendant “may be
placed on outpatient status upon the recommendation of the state hospital
director and the community program director with the court’s approval after
a hearing.” (Cross, supra, 127 Cal.App.4th at p. 72, citing § 1603 and Sword,
supra, 29 Cal.App.4th at p. 620.) It is the defendant’s burden to prove by a
preponderance of the evidence that he “is ‘either no longer mentally ill or not
dangerous.’ ” (McDonough, supra, 196 Cal.App.4th at p. 1491, italics
omitted.)
      In deciding whether to grant outpatient status, the trial court must
consider whether the director of the state hospital or other treatment facility
“advises . . . that the defendant would no longer be a danger to the health and
safety of others, including himself or herself, while under supervision and
treatment in the community, and will benefit from that status” and
“[w]hether the community program director advises the court that the
defendant will benefit from that status, and identifies an appropriate
program of supervision and treatment.” (§ 1603, subds. (a)(1), (2).) The court
also “shall consider the circumstances and nature of the criminal offense
leading to commitment” and the defendant’s prior criminal history. (§ 1604,
subd. (c).)
      We review the trial court’s denial of outpatient status for abuse of
discretion. (Cross, supra, 127 Cal.App.4th at p. 73.) “[I]t is not sufficient to
show facts affording an opportunity for a difference of opinion. [Citation.] ‘A
trial court’s exercise of discretion will not be disturbed unless it appears that
the resulting injury is sufficiently grave to manifest a miscarriage of justice.
[Citation.] In other words, discretion is abused only if the court exceeds the
bounds of reason, all of the circumstances being considered.’ ” (Ibid.)



                                        8
B.    Analysis
      Defendant contends the trial court abused its discretion in denying him
outpatient status because he proved by a preponderance of the evidence that
he would no longer be a danger while under supervision and treatment in the
community. The question on appeal, however, is not whether we might view
the evidence as sufficient to grant defendant outpatient status. The question
is whether the trial court’s contrary finding was an abuse of discretion. We
see no such abuse of discretion.
      As we have described, the trial court was required to consider (1) the
director of the state hospital’s opinion regarding whether defendant would no
longer be a danger under outpatient treatment (§ 1603, subd. (a)(1)), (2) the
CONREP program director’s opinion regarding whether there is an
appropriate outpatient program for defendant and whether he would benefit
from outpatient status (id., subd. (a)(2)), and (3) the circumstances and
nature of the criminal offense leading to commitment (§ 1604, subd. (c)). In
this case, all these factors weighed against defendant—NSH did not
recommend outpatient status, CONREP deemed defendant “not COT ready,”
and the trial court was understandably disturbed by the circumstances
surrounding the underlying offense, which included defendant locking his
family in a camper while he was in a paranoid and delusional state.
      The trial court also relied on defendant’s positive drug tests and
defendant’s level of insight as weighing against outpatient status. As to the
latter consideration, the court noted defendant “still lacks some insight,
doesn’t wish to discuss the details of his crime, doesn’t recall killing his wife,”
referencing the progress report from March 1, 2021. Defendant asserts the
March 2021 report “paints [defendant’s] insight and understanding of his
offense in a much better light than the trial court described.” But the report



                                         9
states defendant’s “predominant risk factors” include “some limited insight,”
which suggests defendant’s lack of full or complete insight is a risk factor and
is consistent with the court’s description that he “lacks some insight.”
      Defendant argues the trial court “undervalued” factors that supported
outpatient status and states, “whether the trial court abused its discretion in
denying appellant outpatient status again in 2021 largely comes down to
whether, in assessing the risk of danger he would present in a supervised
outpatient setting, the positive drug tests in 2019 outweighed his nine years
at NSH with no dangerous behavior toward others, no symptoms of mental
illness despite going untreated with any psychiatric medications, and nearly
100% participation in the treatment opportunities made available to him.”
(Italics added.)
      A similar argument about the weight of the evidence was rejected in
Sword. In that case, NGI defendant Sword sought outpatient status, and
“the witnesses uniformly testified that, in their opinion, [Sword] was no
longer dangerous,” but “the trial court rejected that testimony [based on]
perceived gaps in their understanding or knowledge of events shown in
defendant’s file, and their failure to consider certain facts.” (Sword, supra, 29
Cal.App.4th at p. 625.) The prosecution did not offer any witnesses
supporting its position that Sword was still dangerous, and Sword argued on
appeal that “the trial court abused its discretion in failing to decide the case
in accordance with the overwhelming weight of the evidence.” (Id. at p. 626,
italics added.) The Court of Appeal agreed with Sword that there was “ample
evidence of lack of dangerousness” and stated the issue on appeal was
therefore “whether the trial court abused its discretion in deciding the case
contrary to the weight of the evidence.” (Ibid.) The court explained its task:
“We therefore consider whether the record demonstrates reasons for the trial



                                       10
court’s disregard of the opinion of the treating doctors and other specialists
who testified that defendant was no longer dangerous.” (Ibid.) Thus, the
Sword court did not find abuse of discretion merely because the weight of the
evidence favored the defendant. Instead, the court considered “whether the
trial court relied on the proper factors, and whether the factors found some
support in the record.” (Id. at pp. 626–627.)
      In Sword, the appellate court considered the trial court’s reasons for
rejecting the weight of the evidence in favor of outpatient status and
concluded the reasons were not arbitrary and therefore there was no abuse of
discretion. (Sword, supra, 29 Cal.App.4th at pp. 629–631.)
      Applying the same considerations, we conclude the trial court relied on
proper factors that found support in the record. Indeed, defendant agrees the
court could rely on the positive drug tests and “takes no issue” with the trial
court’s understanding of the facts regarding the June 2019 drug test.
Defendant further concedes the June 2019 test is evidence of “concerning
behavior.” In his reply brief on appeal, defendant’s counsel candidly
“acknowledge[s] [defendant’s] positive test for two controlled substances
would reasonably give any trier of fact pause before approving an outpatient
request.” The evidence of drug use is particularly salient in this case given
the testimony that drug treatment, a “commit[ment] to living drug-free,” and
“awareness of . . . triggers” are “so important” in defendant’s case because
these “factors . . . really contribute” to the risk assessment of whether
defendant will be violent.
      Defendant’s remaining arguments do not convince us the trial court
abused its discretion in denying defendant outpatient status. He asserts the
recent NSH progress reports are internally inconsistent. But he has not
shown the trial court was therefore required to reject the NSH and CONREP



                                       11
current recommendations. Defendant claims the positive drug test in June
2019 did not render him too dangerous for outpatient treatment in 2021 and
completing a treatment program was not necessary for him to obtain
outpatient status. But we cannot say it was an abuse of discretion for the
trial court to reach a different conclusion given the testimony about how
central substance abuse treatment was to defendant’s risk of future violence.
Defendant argues he has sufficient insight, but again, we cannot say it was
an abuse of discretion for the trial court to disagree. At bottom, defendant
wishes the trial court had accepted the opinions and findings of NSH staff
(Drs. Tariq, Pretkel, Steward) and CONREP made in 2019 and rejected the
contrary recommendations made more recently by different NSH and
CONREP staff. But he has not shown the trial court abused its discretion in
assessing the evidence differently.
                               DISPOSITION
      The order denying outpatient status is affirmed.




                                      12
                                         _________________________
                                         Miller, J.


WE CONCUR:


_________________________
Stewart, Acting P.J.


_________________________
Mayfield, J.*




A163059, People v. Jaimes-Mendoza




     *Judge of the Mendocino Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                    13